Filed 4/18/22 P. v. Fletes CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H049104
                                                                    (Santa Clara County
             Plaintiff and Respondent,                               Super. Ct. No. C1902656)

             v.

 RAMON FLETES,

             Defendant and Appellant.




         Defendant Ramon Fletes appeals from a judgment entered after conviction by
plea. Appointed counsel for Fletes has filed a brief asking this court to review the record
to determine whether there are any arguable issues. (See People v. Wende (1979) 25
Cal.3d 436 (Wende).) Fletes was advised of the right to file a supplemental brief but has
not responded. Finding no arguable error that would result in a disposition more
favorable to Fletes, we affirm the judgment.
                        I. FACTS AND PROCEDURAL BACKGROUND
         On January 13, 2019, at approximately 1:00 a.m., Matthew Cintas went to a
friend’s apartment.1 Cintas was under the influence of methamphetamine and PCP.


         1
         These facts are taken from the probation report and other materials prepared for
Fletes’s sentencing.
Fletes and a number of other people were at the apartment. Cintas got into a physical
fight with people inside, including Fletes. Cintas was forced out of the apartment and
subsequently fired a bullet at the closed front door. A few minutes later, Cintas and
Fletes encountered each other outside. Fletes shot Cintas multiple times.2 Cintas was
armed when he was killed; his gun was found tucked into the waistband of his pants.
Fletes fled the scene.
       On February 8, 2019, Fletes was charged by complaint with one count of murder
(Pen. Code, § 187, subd. (a)).3
       On November 18, 2020, the district attorney filed an amended complaint, which
altered count 1 to a charge of voluntary manslaughter (§ 192, subd. (a)), with an
allegation that Fletes had personally used a firearm in the commission of the crime
(§ 12022.5, subd. (a)).
       Pursuant to a written plea agreement, Fletes entered a plea of no contest to the
amended count 1 in exchange for a promise that he would receive a prison term of
between three and six years.
       On April 2, 2021, the parties appeared before the trial court for the sentencing
hearing. The court sentenced Fletes to the middle term of six years and ordered the
firearm destroyed. The court awarded 906 days of custody credit and struck the
punishment on the firearm enhancement (§ 1385, subd. (b)(1)).
       The trial court ordered a restitution fund fine of $300 (§ 1202.4, subd. (b)) and
imposed and suspended a $300 parole revocation fund fine (§ 1202.45). The court



       2
          The record makes clear that the facts surrounding the violence between Fletes
and Cintas (and particularly whether either or both acted in self defense) were disputed
by the parties. The trial court observed at sentencing, “nobody really knows what truly
happened on that day, only I think Mr. Cintas and Mr. Fletes really know. . . . I do believe
that the truth is probably somewhere in the middle.”
        3
          Unspecified statutory references are to the Penal Code.
                                                 2
waived all other fines and fees. The court ordered restitution in the amount of $2,531.90
for funeral expenses.
      On May 4, 2021, Fletes filed a notice of appeal but did not seek a certificate of
probable cause.
                                   II. DISCUSSION
      We have reviewed the record under Wende, supra, 25 Cal.3d 436 and People v.
Kelly (2006) 40 Cal.4th 106. Having undertaken an examination of the entire record, we
find no arguable error that would result in a disposition more favorable to Fletes. We
therefore affirm the judgment.
                                  III. DISPOSITION
      The judgment is affirmed.




                                                3
                           ______________________________________
                                      Danner, J.




WE CONCUR:




____________________________________
Greenwood, P.J.




____________________________________
Wilson, J.




H049104
People v. Fletes